     Case 2:19-cv-00549 Document 17 Filed 11/26/19 Page 1 of 9 PageID #: 140



                             IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                        AT CHARLESTON

DON BLANKENSHIP

       Plaintiff,

v.                                                            Civil Action No.: 2:19-cv-00549
                                                              Judge: John T. Copenhaver, Jr.
DONALD TRUMP, JR.; and
DOES 1-50 inclusive,

       Defendants.


                Motion to Stay Discovery Pending Ruling on
              Defendant Donald Trump Jr.’s Motion to Dismiss
                   and Supporting Memorandum of Law
               Defendant Donald Trump, Jr., by counsel, respectfully requests that this Court enter

a protective order, pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, to stay discovery

in this matter pending this Court’s ruling on Defendant’s Motion to Dismiss, and in support thereof

states as follows.

                    I.      INTRODUCTION AND PROCEDURAL HISTORY

               On April 25, 2019, Plaintiff, Don Blankenship, filed a Complaint against Defendant

Donald Trump, Jr., setting forth two causes of action: “Defamation/Conspiracy to Defame,” and

“False Light Invasion of Privacy/Conspiracy.” Defendant was served on June 26, 2019. On

August 2, 2019, Defendant filed a Motion to Dismiss Plaintiff’s Complaint and Memorandum in

Support of Motion to Dismiss. [Dkt. No. 3, 4]. In his Motion to Dismiss, Defendant argues that

Plaintiff has failed to state claims for defamation and false light invasion of privacy. In response

to Defendant’s Motion to Dismiss, On August 16, 2019, Plaintiff filed a Memorandum of Points

and Authorities in Support of Opposition to Motion by Donald Trump, Jr. to Dismiss Complaint
    Case 2:19-cv-00549 Document 17 Filed 11/26/19 Page 2 of 9 PageID #: 141



on August 16, 2019. [Dkt. No. 11]. Defendant subsequently filed his Reply to Plaintiff’s Response

to the Motion to Dismiss on August 23, 2019. [Dkt. No. 12].

                In his Motion to Dismiss and Reply to Plaintiff’s Response to the Motion to

Dismiss, Defendant argues that the Complaint failed to adequately plead the elements of

defamation and false light invasion of privacy. In particular, Plaintiff fails to satisfy the heightened

pleading standards for “actual malice,” which are required in order for him to succeed on his claims

of defamation and false light invasion of privacy given his unquestionable status as a public figure.

This stringent standard is designed to protect individuals’ constitutionally protected freedom of

expression, and frequently results in the dismissal of complaints for failure to sufficiently allege

actual malice. See, e.g., Mayfield v. NASCAR, 674 F.3d 369, 378 (4th Cir. 2012) (affirming grant

of judgment on the pleadings); Besen v. Parents & Friends of Ex-Gays, Inc., 2012 WL 1440183

at *6 (E.D. Va. Apr. 25, 2012) (granting motion to dismiss); Watkins v. Washington Post, 2018

WL 805394, at *6 (D. Md. Feb. 9, 2018) (same); Hanks v. Wavy Broad, LLC, 2012 WL 405065,

at *13 (E.D. Va. Feb. 8, 2012) (same).

                Defendant’s Motion to Dismiss, if successful, is dispositive of Plaintiff’s claims

against the Defendant. The issues surrounding the Motion to Dismiss have been fully briefed, are

ripe for a decision from this Court and may be decided without any additional information. A

ruling in favor of the Defendant’s Motion to Dismiss obviates the need for any discovery in this

matter. For these reasons, and the reasons further articulated below, this Court should enter a

protective order staying discovery in this matter pending this Court’s ruling on Defendant’s Motion

to Dismiss.




                                                   2
     Case 2:19-cv-00549 Document 17 Filed 11/26/19 Page 3 of 9 PageID #: 142



                                       II.      LAW AND ARGUMENT

                  On November 14, 2019, Plaintiff served Defendant with Plaintiff Don

Blankenship’s First Set of Requests for Production of Documents, which include nearly forty (40)

boundless requests for production spanning a wide array of matters related to the Plaintiff’s alleged

concerted       effort      to     prevent       his      election      to     the      United       States      Senate.

For example, Plaintiff has requested any and all documents and/or communications that reference

in any manner the following: the explosion at Upper Big Branch Mine, his criminal trial, Senators

Mitch McConnell and Joe Manchin, West Virginia Supreme Court Justice Evan Jenkins, and West

Virginia Attorney General Patrick Morrisey. See Plaintiff Don Blankenship’s First Set of Requests

for Production of Documents, attached hereto as Exhibit A. At their core, many of Plaintiff’s

requests for production go beyond the substance of any claims for defamation or false light

invasion of privacy, appearing to be nothing more than a thinly-veiled attempt to unearth the extent

of the political opposition to his unsuccessful run for U.S. Senate. Plaintiff has requested that any

responsive documents be provided by December 16, 2019.1

                  Rule 26(c)(1) of the Federal Rules of Civil Procedure provides, in pertinent part,

that “[a] party or any person from whom discovery is sought may move for a protective order….

The court may, for good cause, issue an order to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense, including one or more of the following:

(A) forbidding the disclosure or discovery; [or] (B) specifying terms, including time and place …

for the disclosure or discovery….” Fed. R. Civ. P. 26(c)(1). With respect to discovery, a trial court

is vested with broad discretion to “stay discovery in advance of deciding a pending dispositive




         1
           Defendant reserves his right to object to any and all of Plaintiff’s discovery requests, and will lodge specific
objections at the appropriate time.

                                                            3
    Case 2:19-cv-00549 Document 17 Filed 11/26/19 Page 4 of 9 PageID #: 143



motion.” See E&I Holdings, LLC v. Bellmari Trading USA, Inc., 2018 WL 5624269 (2018)(citing

Thigpen v. United States, 800 F.2d 393, 396-397 (4th Cir. 1986), overruled on other grounds by

Sheridan v. United States, 487 U.S. 392 (1988) (“Nor did the court err by granting the

government’s motion under Fed.R.Civ.P. 26(c) to stay discovery pending disposition of the

12(b)(1) motion…. Trial courts … are given wide discretion to control this discovery

process….”)); Landry v. Air Line Pilots Ass’n Intern. AFL-CIO, 901 F.2d 404, 436 (5th

Cir.1990)(“The trial court sought to resolve an issue that might preclude the need for discovery

altogether thus saving time and expense.”); Coastal States Gas Corp. v. Department of Energy, 84

F.R.D. 278, 282 (D.C.Del.1979)(noting that “such a procedure is an eminently logical means to

prevent wasting the time and effort of all concerned, and to make the most efficient use of judicial

resources.”).

                 Trial courts generally consider three factors when determining whether to grant a

motion to stay discovery pending decision of a dispositive motion: “(1) the interests of judicial

economy; (2) hardship and equity to the moving party if the action is not stayed; and (3) potential

prejudice to the non-moving party.” White v. Ally Fin. Inc., 969 F.Supp. 2d 451, 462 (S.D.W. Va.

2013)(quoting Tolley v. Monsanto Co., 591 F.Supp.2d 837, 844 (S.D.W. Va. 2008)). Other

relevant factors guiding this Court’s decision as to whether a motion to stay is warranted, none of

which are singularly dispositive, include, but are not limited to, the “posture or stage of the

litigation” and “the expected extent of discovery.” See U.S. v. Daily Gazette Co., 2007 WL

7575700 (S.D.W. Va.2007)(quoting Hachette Distribution, Inc. v. Hudson County News Co., Inc.,

136 F.R.D. 356 358 (E.D.N.Y.1991)). Each of these factors weighs in favor a stay of discovery

by this Court.




                                                 4
     Case 2:19-cv-00549 Document 17 Filed 11/26/19 Page 5 of 9 PageID #: 144



A.     Interest of Judicial Economy

               With respect to the first factor, in White v. Ally Fin. Inc., in the interest of judicial

economy, the prudent course of action in this case is to stay discovery pending decision on

Defendant’s Motion to Dismiss. The expected extent of discovery is great, and the type of motion

pending in this case also warrants a stay.

               Plaintiff’s Requests for Production are objectionable, expansive in nature, and seek

a plethora of documents and/or communications that span national and state political spectrums

and cover sensitive and confidential material. More specifically, Plaintiff is seeking any and all

documents and/or communications pertaining to multiple United States Senators, West Virginia

Constitutional Officers, and various national and state political figures. See Exhibit A. These

broad requests, among others, will draw strong objections and necessitate lengthy discovery

litigation and Court intervention, all of which would be an avoidable consumption of resources if

Defendant’s Motion to Dismiss is granted. Defendant’s motion to dismiss is a dispositive motion

that would render Plaintiff’s sprawling discovery requests unnecessary. As this Court noted in its

recent memorandum opinion and order granting a stay of discovery Don Blankenship v. Andrew

Napolitano et al., “[a] stay to resolve such case-dispositive motions is appropriate because ‘a

finding in defendant’s favor could completely resolve the case without any need for discovery.’”

No. 2:19-cv-00236, 2019 WL 6173530 (S. D. W. Va. Nov. 19, 2019) (quoting Rowe v. Citibank

N.A., No. Civ.A. 5:13-21369, 2015 WL 1781559, at *2 (S. D. W. Va. Apr. 17, 2015).

               Because Defendant’s Motion to Dismiss raises dispositive legal issues, the

resolution of which would obviate the need for Plaintiff’s wide-ranging discovery requests in this

case, it is in the interest of judicial economy that this Court grant a motion to stay.




                                                   5
     Case 2:19-cv-00549 Document 17 Filed 11/26/19 Page 6 of 9 PageID #: 145



B.     Hardship to Moving Party

                As to the second factor, the hardship to Defendant of proceeding with discovery is

significant. Plaintiff’s discovery requests are overbroad and burdensome and will require lengthy

objections and litigation regarding the disclosure of records unrelated to Plaintiff’s claims and

potentially sensitive information. Ultimately, Defendant will be required to expend considerable

time and expense responding to each and every one of Plaintiff’s thirty-nine (39) requests for

production – time and expense that will be wasted if this Court subsequently grants Defendant’s

Motion to Dismiss.

                Additionally, and perhaps more importantly, this Court has recognized the

significant implications that Plaintiff’s discovery requests can have on the free speech rights of

individuals similarly situated to the Defendant. See Memorandum Opinion and Order at 12, No.

2:19-cv-00236, 2019 WL 6173530 (S. D. W. Va. Nov. 19, 2019). In the context of defamation

cases, courts have long sought to balance the needs of discovery with potential First Amendment

implications.   Federal courts have “given close scrutiny” to pleadings such as Plaintiff’s,

understanding that “the defense of baseless defamation claims imposes an additional cost, in the

form of potentially deterred speech.” Edwards v. Schwartz, 378 F. Supp. 3d 468, 500 (W.D. Va.

2019). That is why the United States Supreme Court has cautioned that district courts “should not

hesitate to exercise appropriate control over the discovery process.” Herbert v. Lando, 441 U.S.

153, 176-77 (1979). The implications of Plaintiff’s sweeping discovery requests on Defendant’s

free speech rights further warrants a stay in this matter.




                                                  6
     Case 2:19-cv-00549 Document 17 Filed 11/26/19 Page 7 of 9 PageID #: 146



C.      Prejudice to Non-Moving Party

                With respect to the third factor, Plaintiff will not be prejudiced by a stay of

discovery in any way. As to the posture of the litigation, this case is in its early stages. Pursuant

to this Court’s Order, the last day to serve discovery requests is April 14, 2020 – almost five months

from now. The deadline for completion of discovery, May 29, 2020, is more than half a year away.

Given the significant time remaining for the completion of discovery requests, Plaintiff is not

significantly prejudiced by a stay of discovery pending decision of Defendant’s Motion to

Dismiss.2

                In a similar request for a stay of discovery, this Court found that Plaintiff’s claims

of unfair prejudice were “unpersuasive,” and noted that proceeding on discovery “would force a

premature, cumbersome discovery process….” Similar circumstances warrant a stay of the

proceedings herein. See Memorandum Opinion and Order at 13, No. 2:19-cv-00236, 2019 WL

6173530 (S. D. W. Va. Nov. 19, 2019). Plaintiff’s requests are mainly for records that, to the

extent they are available now, will be available after the Court issues an opinion. If, however, the

Court permits discovery and later dismisses Plaintiff’s complaint, Defendant will be prejudiced by

expending significant resources on discovery litigation and potentially disclosing private and

sensitive information to a plaintiff who was never entitled to them.




        2
          The lack of any counterclaims or cross-claims in this matter also favors a stay of discovery. See
Memorandum Opinion and Order at 6, No. 2:19-cv-00236, 2019 WL 6173530 (S. D. W. Va. Nov. 19, 2019) (citing
Rowe v. Citibank N.A., No. Civ.A. 5:13-21369, 2015 WL 1781559, at *2 (S. D. W. Va. Apr. 17, 2015).



                                                    7
    Case 2:19-cv-00549 Document 17 Filed 11/26/19 Page 8 of 9 PageID #: 147



                                      III.    CONCLUSION

               All of the relevant factors justify a stay of discovery in the case at hand. It is in the

interest of judicial economy for this Court to rule upon Defendant’s dispositive Motion to Dismiss

prior to the commencement of a lengthy and burdensome discovery process. The hardships of

requiring Defendant to proceed with responding to discovery are significant, while the prejudice

to Plaintiff of issuing a stay of discover is non-existent. The type of motion pending, the expected

extent of discovery, the absence of any counterclaims and/or cross claims, the posture or state of

the litigation and other relevant circumstances surrounding Defendant’s free speech rights all cut

in favor of the issuance of a stay.

                For the reasons set forth herein, Defendant respectfully requests that this Court

issue a stay of discovery, pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, pending

the outcome of Defendant’s Motion to Dismiss.


                                                       DONALD TRUMP, JR.,

                                                       By Counsel,


/s/ J. Mark Adkins
J. Mark Adkins (WVSB #7414)
Richard R. Heath, Jr. (WVSB #9067)
BOWLES RICE LLP
600 Quarrier Street (25301)
Charleston, West Virginia 25325-1386
(304) 347-1100
Fax: (304) 347-1756
madkins@bowlesrice.com




                                                  8
     Case 2:19-cv-00549 Document 17 Filed 11/26/19 Page 9 of 9 PageID #: 148



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                     AT CHARLESTON

DON BLANKENSHIP

         Plaintiff,

v.                                                          Civil Action No.: 2:19-cv-00549
                                                            Judge: John T. Copenhaver, Jr.
DONALD TRUMP, JR.; and
DOES 1-50 inclusive,

         Defendants.


                                   Certificate of Service
                 I, J. Mark Adkins, do hereby certify that on this 26th day of November 2019, the

foregoing Motion to Stay Discovery Pending Ruling on Defendant Donald Trump Jr.’s Motion

to Dismiss and Supporting Memorandum of Law was served via the Court’s ECF system to all

counsel of record.

         Jeffrey S. Simpkins, Esquire
         SIMPKINS LAW
         102 E. 2nd Avenue
         Williamson, West Virginia 25661
         Counsel for Plaintiff

         Jeremy Gray, Esquire
         Zachary Austin Gidding, Esquire
         EARLY SULLIVAN WRIGHT GIZER & MCRAE
         17th Floor
         6420 Wilshire Boulevard
         Los Angeles, CA 94105
         Counsel for Plaintiff



                                                     /s/ J. Mark Adkins
                                                     J. Mark Adkins (WVSB# 7414)




11458087.1
